Citation Nr: 1538515	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  05-40 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for anal fissures with hemorrhoids as a result of VA medical treatment.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to March 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 rating decision in which the RO, inter alia, denied compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for anal fissures with hemorrhoids.  The Veteran filed a notice of disagreement (NOD) in December 2007.  A statement of the case (SOC) was issued in December 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans'Appeals) later that month. 

In January 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 
In March 2009, the Board, inter alia, remanded the section 1151 claim for compensation to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional action, to include further development of the evidence. 

In August 2014, the Board denied compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for anal fissures with hemorrhoids.  The Veteran appealed the Board's August 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand the August 2014 decision and return this matter to the Board for further proceedings consistent with the Joint Motion.  

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.  

As final preliminary matters, in March 2009, the Board noted that in a February 2006 statement, the Veteran indicated that he wished to file an NOD with a December 27, 2005 decision regarding a claim for a clothing allowance.  However, the Board could not find a December 2005 decision denying the Veteran's claim for a clothing allowance in the claims file.  Accordingly, this matter was referred to the RO for appropriate action, to include, if warranted, issuance of a SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  A July 2009 "Routing and Transmittal Slip" shows that this matter was routed to the VA Greater Los Angeles Healthcare System for issuance of an SOC.  This matter was again referred by the Board in August 2014.  However, no SOC has been issued.  As such, this matter is, again, referred to the RO for appropriate action. 

Also in the March 2009 remand and August 2014 decision, the Board noted that the Veteran had raised claims of entitlement to service connection for a right knee disability and entitlement to fee basis treatment but that these claims had not yet adjudicated.  As such, these matters were referred to the RO for appropriate action. However, the RO has not yet adjudicated these matters.  As such, these matters are, again, referred to the RO for appropriate action.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on his part, is required.


REMAND

In light of points raised in the Joint Motion, and further review of the claims file, the Board finds that further AOJ action in this appeal is warranted.

In the June 2015 Joint Motion, the parties noted that, in its August 2014 decision, the Board failed to adequately explain (1) whether VA substantially complied with its March 2009 remand order; and (2) whether a May 2014 VA examination report is adequate for the Board to decide the claim.

With regard to compliance with the March 2009 remand order, in December 2006, the Veteran filed a claim, alleging injury when undergoing an anoscopy at the West Los Angeles VA Medical Center (West LA VAMC) on November 6, 2006.  In March 2009, the Board remanded the claim for additional development.  The Board specifically directed the RO to obtain records from several VA medical centers, including the West LA VAMC records of the anoscopy performed in November 2006.  Records were received from the West LA VAMC, but evidence of an anoscopy was not included.  The Veteran was afforded a VA examination in May 2014 and the examiner noted that the record was incomplete because the November 2006 anoscopy report was not included.  

In its August 2014 decision, the Board found that there was substantial
compliance with the directives of the March 2009 Board remand.  It was noted that the May 2014 VA examiner remarked that the November 2006 anoscopy report was not of record, but provided no further discussion in this regard.  As noted in the June 2015 Joint Motion, the March 2009 Board remand was particularly concerned with the potential impact of those records on adjudication, and the remand order expressly instructed the RO to make another request for the November 2006 anoscopy records.  However, in its August 2014 decision, the Board failed to explain how the directives of the March 2009 Board remand were substantially complied with where the November 2006 anoscopy report is still not of record, despite the previous remands notation of their potential importance.  While a review of the record implies that an anoscopy was attempted in November 2006 but not completed, records from the attempted procedure are not of record.  On remand, an attempt should be made to obtain any outstanding records regarding the attempted anoscopy on November 6, 2006.  

With regard to the adequacy of a May 2014 VA examination report, the parties to the June 2015 Joint Motion found that the Board failed to discuss the May 2014 VA examiner's suggestion that the November 2006 VAMC anoscopy may have aggravated the Veteran's anal fissure with hemorrhoids.  Significantly, the May 2014 VA examiner stated that the "anoscopy in November 2006 may have caused a flare in [the Veteran's] condition.  However, the examiner never provided an explicit opinion as to whether the procedure aggravated the appellant's anal fissure with hemorrhoids.  Furthermore, the August 2014 Board decision did not discuss the examiner's statement or provide any discussion as to whether the November 2006 anoscopy or other procedure may have aggravated the Veteran's condition.  Significantly, the May 2014 examiner noted that "there is no record of an anoscopy being performed by General Surgery on 6 November 2006 - only an external rectal exam is documented.  A subsequent Surgery note from 11 December 2006 documents that an anoscopy had been attempted on 6 November but was not completed due to Veteran's report of pain."  Nonetheless, he went on to opine that "[w]hile the anoscopy in November 2006 may have caused a flare in his condition, it did not cause his condition."  It is unclear from this statement whether the examiner's reference to "anoscopy in November 2006" relates to the attempted anoscopy or some other procedure.  On remand, an addendum opinion should be obtained regarding whether the procedure performed in November 2006 permanently aggravated the Veteran's anal fissure with hemorrhoids and, if so, whether this was due to (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.

The AOJ should also give the Veteran an opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records-to include records from the Veteran's November 6, 2006 West LA VAMC procedure and/or attempted procedure (referenced above).
	
Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the West LA VAMC on November 6, 2006.  Follow the procedures set forth in 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) record-to include records regarding November 6, 2006 treatment at the West LA VAMC.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After accomplishing the above-requested actions, and all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the physician who provided the May 2014 opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain further opinion from another appropriate physician based on claims file review (to the extent possible).  Only arrange for the Veteran to undergo another VA examination, by an appropriate physician, if deemed necessary in the judgment of a competent medical professional.

The contents of the entire, electronic claims file, to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

The physician should render an explicit finding of whether an anoscopy was conducted on November 6,. 2006 or explain what medical procedure occurred on that date.  

Then, with respect to each of the Veteran's disabilities involving rectal pain, hemorrhoids, and/or anal fissure the physician should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability was permanently worsened (beyond natural progression) following the November 6, 2006 procedure and/or attempted procedure.  If so, the physician should also opine as to whether the proximate cause of such permanent worsening was due to (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable. 

In addressing the above, the physician should comment as to whether, in providing medical care for rectal pain, hemorrhoids, and/or anal fissure, including the November 2006 treatment, any VA physician failed to exercise the degree of care that would be expected of a reasonable health care provider. 

All examination findings, along with complete, cleaerly-stated  rationale for the conclusions reached,  must be provided.

5. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the requested actions, and any additional notification and/or development deemed warranted adjudicate the claim in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication) and legal authority.

7. If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them  the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



